Citation Nr: 1614767	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  15-27 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for obesity.

2.  Entitlement to service connection for elevated cholesterol.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for an acquired psychiatric disability other than PTSD.

7.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Cynthia H. Holman, Attorney


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1978 to February 1979.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2013 and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Following receipt of the Veteran's substantive appeal, the Veteran submitted additional evidence, and did not request initial Agency of Original Jurisdiction (AOJ) consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).

The Veteran initially submitted a claim for entitlement to service connection for PTSD.  See VA Form 21-0781a, Statement in Support of Claim for PTSD Secondary to Personal Assault, received in June 2012.  Evidence associated with the claims file includes diagnoses for psychiatric disabilities other than PTSD, to include depression.  Although the Veteran sought service connection only for PTSD, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as PTSD, but instead makes a general claim for compensation for the difficulties posed by the mental condition.  Id.  Accordingly, the Board has reframed the issues on appeal, as shown on the title page.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, during the pendency of the Veteran's appeal, the RO considered and denied the Veteran's claim for entitlement to a TDIU in a December 2015 rating decision.  That decision constitutes a permissible bifurcation of the TDIU claim from the increased rating claim on appeal.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006); Holland v. Brown, 6 Vet. App. 443, 447 (1994); see also Locklear v. Shinseki, 24 Vet. App. 311 (2011).  However, the Veteran has voiced disagreement with the December 2015, and maintains that he is unable to secure or follow a substantially gainful occupation due to the service-connected lumbar spine disability.  See, e.g., VA Form 21-0958, Notice of Disagreement, received in March 2016.  Given the foregoing, the Board concludes that the TDIU claim, although separately adjudicated in the December 2015 rating decision, is part and parcel of the current appeal for an increased rating for service-connected lumbar spine disability and is before the Board at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disability other than PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  Obesity is not a disability for which service connection may be granted.

2.  Elevated cholesterol is a laboratory finding and not a disease, disability, or injury for which applicable law permits compensation or service connection.

3.  The Veteran's diabetes mellitus was not caused by or otherwise etiologically related to his active service, to include as secondary to the service-connected lumbar spine disability.

4.  The Veteran's arthritis was not caused by or otherwise etiologically related to his active service, to include as secondary to the service-connected lumbar spine disability.

5.  The record does not contain credible supporting evidence that the Veteran's claimed in-service PTSD stressor occurred.

6.  The Veteran's degenerative disc disease of the lumbar spine was not manifested by ankylosis or by intervertebral disc syndrome resulting in incapacitating episodes at any time during the rating period.

7.  For the relevant rating period prior to April 29, 2015, the Veteran's degenerative disc disease of the lumbar spine was manifested by painful flexion that was, at its most severe, limited to 45 degrees.

8.  For the period from April 29, 2015, the Veteran's degenerative disc disease of the lumbar spine has been manifested by painful flexion that has been, at its most severe, limited to 30 degrees.

9.  Throughout the rating period, the Veteran's degenerative disc disease of the lumbar spine was manifested by left radiculopathy resulting in mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for obesity are not met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for entitlement to service connection for elevated cholesterol are not met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for entitlement to service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for entitlement to service connection for arthritis are not met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for entitlement to service connection for PTSD are not met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).

6.  The criteria for entitlement to a disability rating in excess of 20 percent prior to April 29, 2015, for degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.71a, Diagnostic Codes 5237 and 5243 (2015).

7.  The criteria for entitlement to a disability rating of 40 percent, and no higher, from April 29, 2015, for degenerative disc disease of the lumbar spine are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.71a, Diagnostic Codes 5237 and 5243 (2015).

8.  The criteria for entitlement to a disability rating of 10 percent, and no higher, for left radiculopathy associated with the service-connected degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.71a, Diagnostic Code 5237, Note (1), 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal for a higher initial rating for the service-connected lumbar spine disability arises from his disagreement with the initial disability rating awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required statement of the case in August 2015.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning a higher initial rating.

As to the other issues decided herein, a VA letter issued in August 2012 satisfied the duty to notify provisions with respect to service connection.  The letter notified the Veteran of the factors pertinent to the establishment of service connection, as well as the factors pertinent to the establishment of an effective date and disability rating in the event of grant of service connection.  A further VA letter issued in August 2013 informed the Veteran of the factors pertinent to establishment of entitlement to service connection for PTSD, to include information particularly relevant to claims, such as that on appeal, based on in-service personal assault.  See 38 C.F.R. § 3.304(f)(5). 

VA has also satisfied its duty to assist the Veteran.  The service treatment records, service personnel records, VA treatment records, private treatment records, and lay statements from the Veteran and others have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board observes that the evidence indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  In June 2011, VA made an initial request to SSA for records relating to the Veteran's claim for SSA disability benefits.  However, later in June 2011, SSA responded by indicating that no medical records for the Veteran were on file.  Thus, VA has been informed that the SSA records do not exist, and has fulfilled its duty to assist in obtaining any SSA records.  See 38 C.F.R. § 3.159(c)(2).

The Board acknowledges that the Veteran, through his representative, contends that VA did not fulfil its duty to assist, particularly in regard to the claim for entitlement to service connection for PTSD, in that it did not obtain the Veteran's service personnel record and did not try "to obtain stressor verification through JSRRC or other normal channels."  See "Notice of Disagreement," received in September 2013.  A review of the record reveals that in August 2013 a VA Form 21-3101, Request for Information, was submitted under a Personnel Information Exchange System (PIES) 018 request to "furnish entire personnel file."  The Veteran's service personnel file was received and associated with the record in September 2013.

As to the Veteran's assertion that VA was required to obtain stressor verification through JSRRC or other channels, the stressor in this case involves a personal assault that the Veteran did not report in service or until close proximity to his claim.  See, e.g., VA Form 21-4138, received in June 2012 in which the Veteran states "I have never told anyone about this [the stressor incident] until now."  Some stressors are clearly impossible to document and should not be referred to the JSRRC or other organization for corroboration.  If, after requesting and obtaining pertinent facts from the Veteran, it is obvious that corroboration simply is not feasible, the claim should be decided based on the evidence of record.  VA Adjudication Procedure Manual M21-1 (M21-1), Part IV, Subpart ii, Chapter 1, Section D, Subsection 3, Paragraph a.  In this case, the Veteran has indicated that he did not report the stressor incident in service or until many years after his discharge from active service.  As such, corroboration of the stressor incident is not feasible, and the claim should be decided based on the evidence of record.  Therefore, the Board concludes that VA has not violated its duty to assist the Veteran by not referring the Veteran's case to JRRC or other channel for stressor verification.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided VA examinations as to the claimed obesity, elevated cholesterol, diabetes mellitus, and arthritis in April 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, the examiner who conducted the April 2015 VA examinations reviewed the claims file, considered the Veteran's reported symptomatology and medical history, and addressed the likely etiology of the Veteran's obesity, elevated cholesterol, diabetes mellitus, and arthritis, providing supporting explanation and rationale for all conclusions reached.  The examination was thorough, and all necessary evidence and testing was considered by the examiner.  Therefore, the Board finds the examination to be adequate for decision-making purposes.

The Board acknowledges that the Veteran has submitted a number of contentions asserting that the April 2015 VA examinations are not adequate for decision-making purposes.  See Correspondence, received in November 2015.  First, the Veteran contends that the VA examiner did not review the record.  However, although the VA examiner did indicate that the Veteran's hard copy paper claims file was not reviewed, she did indicate that the Veteran's electronic claims file was reviewed.  As this appeal has been processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless electronic claims processing systems, the VA examiner's review of the electronic claims file constitutes a review of the claims file.

Second, the Veteran asserts that VA erred in posing a nexus question to the examiner "requiring him/her to service connect all or none of the four conditions."  However, a review of the April 2015 VA examination report reveals that the question posed to the examiner asked her to opine as to whether the Veteran's obesity, elevated cholesterol, diabetes mellitus, "and/or" arthritis are proximately due to, the result of, or aggravated by the Veteran's service-connected low back condition.  Thus the question was worded so as to allow the examiner to provide separate opinions as to each claimed disability, and did not require that either all or none of the conditions be connected to service, as contended.

Third, the Veteran contends that the examiner impermissibly relied exclusively on treatise information rather than the specific facts of the Veteran's case.  However, the examination report reflects that the examiner fully reviewed the record, interviewed the Veteran, and examined the Veteran.  The rationale provided to support the opinions includes reference to facts specific to the Veteran in addition to excerpts from and citations to treatise information.

Fourth, the Veteran asserts that the examiner impermissibly limited the scope of the examination to secondary service connection and should have also considered direct service connection.  However, as is more fully discussed below, there is no indication in the record that the obesity, elevated cholesterol, diabetes mellitus, or arthritis may be directly related to the Veteran's service.  In fact, the Veteran himself has stated, through his attorney, "Neither obesity, diabetes, nor arthritis is claimed to exist from military service to the present.  These are both secondarily service connected through the back condition for which he seeks service connection.  See Correspondence, received in October 2012.  As there is no indication in the record that those disabilities may be directly related to the Veteran's service, a VA opinion as to direct service connection is not required.  See 38 C.F.R. § 3.159(c)(4).

As to the claim for entitlement to service connection for PTSD, the Veteran was afforded a VA PTSD examination in October 2013.  The examiner reviewed the Veteran's claims file, examined the Veteran, and provided a written rationale for the conclusion reached that is adequate for decision-making purposes.  The Board acknowledges the Veteran's contention that the October 2013 VA PTSD examiner's conclusion that the Veteran does not have a diagnosis of PTSD is inconsistent with the other evidence of record.  See Correspondence, received in August 2015.  As explained more fully below, the Board finds that the evidence is at least at relative equipoise as to whether the Veteran has a current diagnosis of PTSD, but further finds that the record does not contain credible supporting evidence that the Veteran's claimed in-service PTSD stressor occurred.  The Board therefore concludes that the examination, when considered in conjunction with the other evidence of record, is adequate.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303.

As to the claim for a higher initial rating for the service-connected lumbar spine disability, the Veteran was afforded VA examinations in June 2011, April 2014, and April 2015.  The examiners either reviewed the claims file or took a detailed history from the Veteran that was consistent with the evidence of record, considered the Veteran's reported symptomatology, and conducted an appropriate physical examination that provided information pertinent to the rating criteria and sufficient to rate the Veteran's service-connected lumbar spine disability.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate for rating purposes.  See 38 C.F.R. § 4.2.

The Veteran has not alleged, and the record does not show, that his service-connected lumbar spine disability has increased in severity since the April 2015 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that a higher disability is warranted.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for a higher rating for that disability, and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria - Service Connection Generally

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will also be service connected.  38 C.F.R. § 3.310(b).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Obesity

The Veteran asserts that he has obesity as a result of service-connected disability.  Specifically, he contends that his service-connected lumbar spine disability limits his ability to exercise, which in turn has caused his obesity.  See, e.g., VA Form 21-4138, Statement in support of Claim, received in September 2012.

Treatment records dating during the appeal period shows that the Veteran has been of a weight that is considered obese for his age and height.  For example, a VA treatment note dated in July 2013 show that the Veteran weighed 248 pounds, which equated to a body mass index of 35.7 for a person of the Veteran's height of 70 inches.  The treatment note reflects that the Veteran's medical history includes a diagnosis for obesity.  Accordingly, the evidence of record shows that the Veteran has a current disability of obesity.

In April 2015, the Veteran underwent a VA examinations for diabetes mellitus and endocrine diseases.  During the examination, the Veteran reported that he has dealt with the issue of obesity for many years, and that the condition happened with worsening in his back pain, which kept him from exercising.  The examiner noted that the medical literature shows that there is a genetic component to obesity, but that the leading cause is a mismatch between a person's caloric intake and his caloric output.  The examiner further noted that the medical evidence of record shows that the Veteran has been placed on diets and medical regimes for his other medical conditions, to include a cardiovascular condition, but that he has been noncompliant.  The examiner opined "While the Veteran's types of physical activities and exercise are limited by his pain, exercise is not precluded, and the Veteran has attended weight management classes that stressed the importance of exercise and activity even for wheelchair bound patients, but the Veteran does not follow an exercise/activity regimen.  He has not adjusted his caloric intake to match his caloric output."

Obesity, being overweight, or a particularity of body type alone is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities, which does not contemplate a separate disability rating for obesity); see also Wanner v. Principi, 370 F.3d 1124, 1131 (Fed. Cir. 2004) (holding that VA's discretion over the rating schedule is insulated from judicial review and that "review of the content of the rating schedule is indistinguishable from review of what should be considered a disability").  Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 38 C.F.R. § 4.1.  There must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight or underweight, do not in and of themselves constitute disease or disability.  Obesity that is not due to underlying pathology cannot be considered a deviation from the normal function of the body (such as for a "disease"); rather, the storage of calories for future use represents the body working as it is designed to do.

Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. § 1131.  The evidence does not reflect that the Veteran has a chronic disability manifested by obesity.  Specifically, the evidence of record, to include the April 2015 VA examinations, does not show that the Veteran's obesity was incurred other than as a result of excess caloric intake.  In the absence of proof of current disability for which service connection may be granted, the claim for entitlement to service connection for obesity may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Thus, service connection for obesity is not warranted.

For the foregoing reasons, the Board finds that the claim for entitlement to service connection for obesity must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Elevated Cholesterol

The Veteran contends that service connection is warranted for elevated cholesterol.  Hypercholesterolemia is defined as excess of cholesterol in the blood.  See Dorland's Illustrated Medical Dictionary 887 (32th ed. 2012).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, and so on."  Id. at 891.

The medical evidence of record shows that the Veteran has hyperlipidemia.  However, such findings are not recognized as a disability for VA benefits purposes.  See 38 U.S.C.A. § 101(16); 38 C.F.R. § 3.303(c); see also 61 Fed. Reg. 20,440, 20,445 (1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).  Therefore, elevated cholesterol is merely a laboratory finding, and not a "disability" for which VA compensation benefits may be awarded.  Accordingly, service connection for elevated cholesterol is not warranted, nor is there any possibility that any medical records or other evidence would change this determination.  The  preponderance of the evidence is against the claim for service connection for elevated cholesterol, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.

Service Connection for Diabetes Mellitus

The Veteran asserts that he has diabetes mellitus as a result of a service-connected disability.  Specifically, he contends that his service-connected lumbar spine disability limits his ability to exercise, which in turn has caused diabetes mellitus.  See, e.g., VA Form 21-4138, Statement in support of Claim, received in September 2012.  The Veteran, through his representative, has expressly denied that he is claiming that the diabetes existed from military service to the present.  See Correspondence, received in October 2012.

The medical evidence of record shows that the Veteran has been diagnosed with diabetes mellitus, and continues to be treated for that condition.  Therefore, there is evidence of a current disability of diabetes mellitus.

The Veteran's service treatment records are absent for evidence of treatment for or diagnosis of diabetes mellitus during active service.  As noted above, the Veteran has expressly denied that the diabetes mellitus had its onset during his service.  Accordingly, the record does not show, and the Veteran does not contend, that the current diabetes is causally related to the Veteran's active service or any incident therein on a direct basis.

Rather, the Veteran contends that his diabetes mellitus is due to a lack of exercise secondary to the service-connected lumbar spine disability.  To determine whether the diabetes mellitus is due to, caused by, or aggravated by the service-connected lumbar spine disability, VA provided the Veteran with a diabetes mellitus examination in April 2015.  The VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  At the examination, the Veteran reported that his diabetes requires diet restrictions and insulin injections more than once per day.  The examiner opined that the Veteran's diabetes is less likely than not proximately due to or the result of the service-connected lumbar spine disability.  As a rationale for the opinion, the examiner noted that the medical literature shows that there is a genetic component to diabetes mellitus, but that the leading cause of the condition is a mismatch between a person's caloric intake and his caloric output.  The examiner further noted that the medical evidence of record shows that the Veteran has been placed on diets and medical regimes for his other medical conditions, to include a cardiovascular condition, but that he has been noncompliant.  The examiner opined "While the Veteran's types of physical activities and exercise are limited by his pain, exercise is not precluded, and the Veteran has attended weight management classes that stressed the importance of exercise and activity even for wheelchair bound patients, but the Veteran does not follow an exercise/activity regimen.  He has not adjusted his caloric intake to match his caloric output."

The examiner further opined that it is not at least as likely as not that the Veteran's diabetes mellitus was aggravated beyond its natural progression by the service-connected lumbar spine disability.  As a rationale for that opinion, the examiner noted that, although the Veteran described pain from his back condition would limit his physical activity, it would not preclude it.  A review of the Veteran's vital signs in the record reveals that the Veteran was able to drop his weight from 276 pounds in April 2010 to a current weight of 257 pounds while complaining of ongoing and progressive pain and disability from his back condition, limiting exercise.  Furthermore, a review of the medical literature shows that the Veteran's obesity is the leading risk factor for his diabetes.  As set forth above, the Board has denied the Veteran's claim for service connection for obesity. 

The Board finds that the April 2015 VA examiner's opinion is due great probative value, as the examiner reviewed the record, the examiner reviewed relevant medical literature and provided citation to that literature, the opinion is consistent with the other evidence of record, and the opinion was based on the examiner's knowledge and experience as a physician.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).  The Board therefore accepts the examiner's opinion as probative evidence that it is not at least as likely as not that the Veteran's diabetes mellitus is caused by or otherwise etiologically related to his active service, to include as secondary to the service-connected lumbar spine disability.

The Board has considered the Veteran's contentions that he developed diabetes mellitus secondary to the service-connected lumbar spine disability.  The Board notes that the Veteran is competent to provide evidence about what he witnesses or experiences.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to medically attribute the diabetes mellitus to any particular cause, as doing so requires medical knowledge and expertise and falls outside the realm of common knowledge.  See Jandreau, 492 F.3d at 1376-77.  The evidence does not show that the Veteran has the medical knowledge and expertise necessary to provide such medical information.  Therefore, his statements attributing the diabetes mellitus to the service-connected lumbar spine disability is not considered competent evidence, and does not weigh against the probative value of the April 2015 VA examiner's opinions.

In summary, the record shows that diabetes mellitus was not present during the Veteran's active service or for many years thereafter.  Moreover, the record contains no probative evidence indicating that the Veteran's current diabetes mellitus is causally related to his active service or any incident therein, or causally related to or aggravated by any service-connected disability.  Rather, the probative evidence of record indicates that the Veteran's diabetes mellitus is less likely than not proximately due to, caused by, or aggravated by the service-connected lumbar spine disability, and notes that the Veteran's obesity is the leading risk factor for his diabetes mellitus.  The Veteran's obesity has not been service connected.

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim for service connection for diabetes mellitus.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Service Connection for Arthritis

The Veteran asserts that he has arthritis as a result his service-connected lumbar spine disability.  See, e.g., VA Form 21-4138, Statement in support of Claim, received in September 2012.  The Veteran, through his representative, has expressly denied that he is claiming that the arthritis existed from military service to the present.  See Correspondence, received in October 2012.

The medical evidence of record shows that the Veteran has been diagnosed with arthritis of the knees, hips, and shoulders, and continues to be treated for those conditions.  Therefore, there is evidence of a current disability of arthritis of the knees, hips, and shoulders.

The Veteran's service treatment records are absent for evidence of treatment for or diagnosis of arthritis.  As noted above, the Veteran has expressly denied that the arthritis had its onset during his active service.  Accordingly, the record does not show, and the Veteran does not contend, that the current arthritis is causally related to the Veteran's active service or any incident therein on a direct basis.

Rather, the Veteran contends that his arthritis is secondary to the service-connected lumbar spine disability.  To determine whether the arthritis is due to, caused by, or aggravated by the service-connected lumbar spine disability, VA provided the Veteran with examinations in April 2015.  The VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  The examiner opined that the Veteran's arthritis is less likely than not proximately due to or the result of the service-connected lumbar spine disability.  As a rationale for the opinion, the examiner noted that the medical literature shows that the risk factors for developing arthritis include aging, genetics, being overweight, having previous fractures or injuries to the specific joint, and performing repetitive activities to the damaged joint such as squatting or twisting.  The examiner further noted that the literature does not support arthritis in one joint, in this case the Veteran's back, specifically causing arthritis in another joint, either directly or due to favoring the unafflicted joint because of pain in the injured joint.

The examiner further opined that it is not at least as likely as not that the Veteran's arthritis was aggravated beyond its natural progression by the service-connected lumbar spine disability.  As a rationale for that opinion, the examiner noted that a review of the medical literature shows that the Veteran's obesity is the leading risk factor for his arthritis.  Furthermore, although the Veteran's pain from his back condition limits his physical activity, it does not preclude it.  A review of the Veteran's vital signs in the record reveals that the Veteran was able to drop his weight from 276 pounds in April 2010 to a current weight of 257 pounds while complaining of ongoing and progressive pain and disability from his back condition, limiting exercise.  As set forth above, the Board has denied the Veteran's claim for service connection for obesity. 

The Board finds that the April 2015 VA examiner's opinion is due great probative value, as the examiner reviewed the record, the examiner reviewed relevant medical literature and provided citation to that literature, the opinion is consistent with the other evidence of record, and the opinion was based on the examiner's knowledge and experience as a physician.  See Nieves, 22 Vet. App. 295; Prejean, 13 Vet. App. at 448-9.  The Board therefore accepts the examiner's opinion as probative evidence that it is not at least as likely as not that the Veteran's arthritis is caused by or otherwise etiologically related to his active service, to include as secondary to the service-connected lumbar spine disability.

The Board has considered the Veteran's contentions that he developed arthritis secondary to the service-connected lumbar spine disability.  The Board notes that the Veteran is competent to provide evidence about what he witnesses or experiences.  See Layno, 6 Vet. App. 465, 469 (1994).  However, he is not competent to medically attribute the arthritis to any particular cause, as doing so requires medical knowledge and expertise and falls outside the realm of common knowledge.  See Jandreau, 492 F.3d at 1376-77.  The evidence does not show that the Veteran has the medical knowledge and expertise necessary to provide such medical information.  Therefore, his statements attributing the arthritis to the service-connected lumbar spine disability is not considered competent evidence, and does not weigh against the probative value of the April 2015 VA examiner's opinions.

In summary, the record shows that arthritis was not present during the Veteran's active service or for many years thereafter.  Moreover, the record contains no probative evidence indicating that the Veteran's current arthritis is causally related to his active service or any incident therein, or causally related to or aggravated by any service-connected disability.  Rather, the probative evidence of record indicates that the Veteran's arthritis is less likely than not proximately due to, caused by, or aggravated by the service-connected lumbar spine disability, to include favoring the unafflicted joint because of pain in the injured joint, and notes that the Veteran's obesity is the leading risk factor for his arthritis.  The Veteran's obesity has not been service connected.

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim for service connection for arthritis.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 53 (1990).

Service Connection for PTSD

The Veteran asserts that he has PTSD due to an in-service stressor.  He reports that he was repeatedly molested and raped by another service member from November 1978 until January 1979, when the other service member broke his hip.  By the time the other service member was released from the hospital, the Veteran was in the process of receiving a medical discharge due to a back injury.  The Veteran states "I have never told anyone about this [the in-service assaults and rapes] until now."  See VA Form 21-4138, received in June 2012.  The Veteran has not indicated that the fellow service member was ever disciplined for assaulting him or anyone else.

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  For cases certified to the Board on or after August 4, 2014, such as this case, the diagnosis of PTSD must be in accordance with the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5).  38 C.F.R. § 4.125(a); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-5).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

As to a current diagnosis for PTSD, the Board notes that there is conflicting evidence of record.  The October 2013 VA PTSD examiner found that no PTSD diagnosis could be made to a reasonable degree of psychological certainty because there was insufficient information to form a diagnosis and assessment of psychosocial functioning due to a lack of credible evidence that the Veteran was a reliable reporter of his symptoms and their severity.  However, VA treatment records dated in August 2012 show that a social worker diagnosed the Veteran with PTSD based on DSM-IV criteria and that a VA psychiatrist later confirmed the diagnosis.  In providing the PTSD diagnosis, the social worker noted that all DSM-IV diagnostic criteria were met.  The Board finds that the evidence is at least at relative equipoise as to whether the Veteran has a current diagnosis of PTSD.  Therefore, the Board resolves reasonable doubt in the Veteran's favor, and concludes that the Veteran has a current diagnosis of PTSD under the DSM-IV.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 53 (1990).

The Board further observes that the August 2012 VA treatment took place prior to the promulgation of the DSM-5 in May 2013 and, therefore, reflects that the Veteran was evaluated under the diagnostic criteria for PTSD set forth in the DSM-IV.  As noted above, because this case was certified to the Board on or after August 4, 2014, the regulations require that the Veteran's diagnosis for PTSD conform to the criteria set forth in the DSM-5 rather than the DSM-IV.  However, in this case the VA treatment records reflect an accounting of the Veteran's symptoms as compared to the diagnostic criteria for PTSD under the DSM-IV.  The Board has compared those symptoms to the diagnostic criteria for PTSD set forth in the DSM-5, and finds that it is highly likely that the Veteran's psychiatric symptoms, as described in the VA treatment records, also meet the diagnostic criteria for PTSD under the DSM-5.  Therefore, again resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's diagnosis for PTSD satisfies 38 C.F.R. §4.125(a).  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The VA treatment record reflects that the PTSD diagnosis was based on the Veteran's reported in-service personal assaults.  Thus, the record also shows that there is a link, established by medical evidence, between current symptoms and an in-service stressor.  See 38 C.F.R. § 3.304.  Accordingly, the question remaining for consideration is whether there is credible supporting evidence that the claimed in-service stressor occurred.

The record does not contain evidence that directly corroborates the occurrence of the personal assaults.  Service treatment records show treatment for multiple complaints, including chest wall pain and a mass in the left cervical region.  A record dated January 19, 1979, shows that the Veteran complained of pain in the lower back radiating to the legs.  Physical examination revealed reduced range of motion deemed "below standards for service."  The Veteran was provided a diagnosis of "possible herniated disc," and assigned a PULHES profile of L3.  The Veteran has reported that the low back injury occurred when he attempted to pick up a heavy object by himself.  See, e.g., April 2015 VA thoracolumbar spine conditions examination.  The service treatment records do not show complaints of personal assault or any of the behavioral markers and factors listed in 38 C.F.R. § 3.304(f)(5), such as tests for sexually transmitted diseases.

The service personnel records show that the Veteran enlisted in December 1978.  In January 1979, the Veteran requested separation from service for physical reasons that existed prior to his enlistment.  Specifically, he stated "I have a possible herniated disc which was known to me for approximately 6 years prior to my enlistment in the Army."  Medical Board Proceedings in January 1979 found a possible herniated disc that predated the Veteran's enlistment into service and was not service-aggravated, and assigned the Veteran a PULHES profile of L3.  The Board recommended that the Veteran be limited to no crawling, stooping, running, jumping, marching or standing for long periods.  The Veteran was discharged from active service in February 1979.

VA treatment records show that in May 2007, the Veteran had a negative PTSD screen, answering "no" to all questions.  In March 2008, he had another negative PTSD screen.  On his claim for entitlement to service connection for PTSD, which is dated May 18, 2012, the Veteran stated "I have never told anyone about this [the in-service personal assaults] until now."  See VA Form 21-4138, received in June 2012.  A VA treatment record dated June 4, 2012, states, "He had difficulty as he had never discussed this before, but related impact of [military sexual trauma] in boot camp. . . . He has not [discussed with] his wife."  In August 2013, the Veteran indicated that he has only disclosed the in-service assaults to his therapist, his attorney, and his wife.  See VA Form 21-4138, received in September 2013.

The Veteran was afforded the October 2013 VA PTSD examination for an opinion as to whether he had a diagnosis of PTSD and, if so, whether there is corroborating evidence that his PTSD was due to the claimed in-service personal assaults.  The examiner reviewed of the claims file, to include the service treatment records and service personnel records, and interviewed the Veteran.  The examiner pointed to multiple inconsistencies regarding the Veteran's allegations, both during the examination and documented in his medical records, to arrive at a determination that the Veteran's allegation of in-service personal assaults was not credible.  The examiner also found that the Veteran did not meet the criteria for a PTSD diagnosis due to lack of credibility.  The opinion proffered considered all of the pertinent evidence of record at that time, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In view of the foregoing, the Board concludes that there is no credible supporting evidence that the claimed in-service stressor occurred.  The service treatment records and service personnel records are absent for evidence that the Veteran reported an in-service assault or any injuries related thereto.  They are also absent for behavioral markers such as those described in 38 C.F.R. § 3.304(f)(5).  Rather, they show that the Veteran reported some physical ailments, that he injured his lower back shortly after entering service, and that he agreed to a medical discharge with a PULHES profile of L3.

The Board has considered the statement from the Veteran's wife dated in August 2013.  See Correspondence, received in September 2013.  In the statement, the Veteran's wife describes, among other things, the Veteran's irritability, apparent nightmares, and mood swings.  She also indicates that she and the Veteran have been together for almost eight years.  There is no indication in the record that the Veteran's wife knew him before, during, or shortly after his period of active service.  As such, the Veteran's wife's statement provides competent testimony as to the Veteran's current symptoms, but does not constitute competent evidence showing the types of behavior changes described in 38 C.F.R. § 3.304(f)(5).

The Board has also considered the contentions submitted by the Veteran's representative in August 2015 correspondence.  In the correspondence, the representative notes that the service personnel records corroborate that the Veteran was at Fort Sill, the place where he alleges the in-service personal assault took place.  The representative also states, "The Veteran has said that he told one authority figure some information about being repeatedly assaulted, his anguished mental state over it, and his desire to get out of the military rather than make what he felt was a futile or dangerous attempt to stay in service and seek an internal solution.  He was told that he should use his back condition, not his mental condition or being an assault victim as the excuse for procuring discharge."  The representative asserts that the fact there are two versions of the Veteran's DD Form 214, one in which Box 4 is empty and another in which Box 4 states "PARA 5-7, AR 635-200 SPD-JFT," "corroborates that he did have such a discussion about the relative merits of how to seek a discharge when he had both a mental and a physical problem that would qualify . . . ."  The representative further asserts that Veteran's L3 PULHES profile and limitations of no running, jumping, marching, or standing for long periods meant that his physical training requirements were minimal and that "[t]here appeared to be no incentive, then, for him to want out or be in a hurry to get out . . . ."  The representative also cites the fact that the Veteran enlisted only one month prior to seeking discharge and that he demonstrated willingness to facilitate the discharge by referring to the back condition as pre-existing despite denying existing back conditions on entrance to active service.  According to the representative, the service personnel records "make no sense unless the Veteran's story of PTSD and getting discharged on the pretext of a back condition is true."

Initially, the Board notes that the service records do show that the Veteran was at Fort Sill.  However, that fact alone does not constitute credible supporting evidence that the claimed in-service stressor occurred.  As to the representative's assertion that the Veteran has said that he told an authority figure about the personal assaults, and that he worked with the authority figure to receive a medical discharge, the Board finds the assertion to be not credible.  Specifically, as discussed above, the Veteran has stated multiple times, both in his effort to obtain compensation from VA and in his efforts to obtain treatment, that he did not tell anyone of the alleged in-service personal assaults until sometime in 2012.  The inconsistency in the Veteran's recounting of the event calls into question his credibility on the matter. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  As such, the Board finds that the contention has no merit and does not provide or point to credible supporting evidence that the claimed in-service stressor occurred.

The Board also finds that the representative's contention that the medical discharge was a pretext for avoiding further personal assaults or for avoiding a discharge based on a mental condition and that the service records make no sense unless the Veteran's claims of in-service personal assaults are true also lacks merit.  The service treatment records show that the Veteran suffered a suspected herniated disc, resulting in a PULHES profile of L3.  In materials associated with the record in furtherance of his claim for entitlement to service connection for the lumbar spine disability and of his claim for a higher initial rating for the service-connected lumbar spine disability, the Veteran has described experiencing pain and other symptoms that have limited his ability to engage in various activities.  See, e.g., January 1999 RO hearing transcript.  In addition, the Veteran submitted statements from two of his nephews.  See VA Forms 21-4138, received in August 2013.  One of the nephews wrote that before the Veteran entered service "we played basketball a lot," and that after the Veteran returned "his back was injured and . . . he could not play basketball with me anymore. . . . Also he took a lot of Goody Powders for pain.  He could not keep a job because of his back, and was around the house for weeks at a time."  The other nephew wrote, "The last time I recall my uncle being active in any way was when I was in elementary school."  Thus, by all accounts, the Veteran's in-service low back injury significantly limited the Veteran's ability to engage in physical activity.  The injury, therefore, could understandably have been a basis for seeking an early medical discharge.

Furthermore, the representative's insinuation that the Veteran agreed to characterize the back injury as a pre-existing disability against his own interests in order to speed the discharge process is inconsistent with statements the Veteran has made in the past.  For example, in a statement dated in February 1999, the Veteran stated, "no one explained to me what I was signing or what a EPTS [existing prior to service] meant."  See Correspondence, received in March 1999.  Thus, to the extent that the Veteran now asserts that he understood the meaning of EPTS and that he knowingly accepted that designation against his own interests to expedite his discharge, such assertion is not credible because it is inconsistent with his other statements of record.  See Caluza, 7 Vet. App. at 506.

In summary, the service records do not show that the Veteran reported a personal assault or any injuries related thereto, and the Veteran's assertion that he told an authority figure of the claimed assault is not considered credible.  The service records make sense when interpreted as showing that the Veteran suffered a back injury, which by all accounts significantly limited his physical capacity, and then received a medical discharge based on that injury.  The Veteran's report of in-service personal assaults during active service have not been supported by credible evidence, even when taking into account the broad range of evidence available for consideration in personal assault claims.  See 38 C.F.R. § 3.304(f)(5).  As such, the criteria for entitlement to service connection for PTSD have not been met.  38 C.F.R. § 3.304(f).  Therefore, the Board finds that the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.

Legal Criteria - Increased Rating for Degenerative Disc Disease of the Lumbar Spine

The Veteran seeks a higher initial disability rating for degenerative disc disease of the lumbar spine.  The disability has been rated as 20 percent disabling since March 27, 2008, the date of receipt of his claim for service connection for the disability.  The applicable rating period is from March 27, 2008, the effective date for the award of service connection for degenerative disc disease of the lumbar spine, through the present.  See 38 C.F.R. § 3.400.  The Veteran has specifically contended that he is entitled to a rating of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or a rating of 60 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See, e.g., VA Form 9, Appeal to Board of Veterans Appeals, received in October 2015.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In rating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating, and the rating of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The Veteran's service-connected lumbar spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 directs that the disability be rated under the General Rating Formula.  Under the General Rating Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Unfavorable ankylosis is defined as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (5).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).

38 C.F.R. § 4.71a also provides for ratings for intervertebral disc syndrome under Diagnostic Code 5243.  Diagnostic Code 5243 directs that intervertebral disc syndrome be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in a higher rating.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is assigned when incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 40 percent rating is assigned when incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is assigned when incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

In addition, the record in this case shows that the Veteran has peripheral neuropathy and radiculopathy associated with the service-connected lumbar spine disability.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1), any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Paralysis of the sciatic nerve is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under Diagnostic Code 8520, a 10 percent rating is assigned when there is mild incomplete paralysis; a 20 percent rating is assigned when there is moderate incomplete paralysis; a 40 percent rating is assigned when there is moderately severe incomplete paralysis; a 60 percent rating is assigned when there is severe incomplete paralysis with marked muscular atrophy ; and an 80 percent rating is assigned when there is complete paralysis such that the foot dangles and drops, no active movement is possible of muscles below the knee, flexion of the knee is weakened or (very rarely) lost.

The term "incomplete paralysis" is present when there is a degree of lost or impaired function substantially less than the typical picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  M21-1, Part III, Subpart iv, Chapter 4, Section G, Subsection 4, Paragraph b provides general descriptions of each level of incomplete paralysis of the upper and lower extremities.  Under those provisions, mild incomplete paralysis is present where there are subjective symptoms or diminished sensation.  Moderate incomplete paralysis is present where there is absence of sensation confirmed by objective findings.  Severe incomplete paralysis is present where more than sensory findings are demonstrated, such as atrophy, weakness, and diminished reflexes.

The terms "severe," "moderate," and "mild" are not defined in the Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of the issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Summary of Evidence - Increased Rating for Degenerative Disc Disease of the Lumbar Spine

A February 2008 VA treatment record reflects that the Veteran had weakness in the bilateral lower extremity and used a cane and wheelchair for mobility.  In March 2008, the Veteran underwent a gait training assessment.  At the assessment, he reported falls due to back pain and his legs giving out.  He reported pain that radiated in to his left knee, and that he used a single-point cane and walker for mobility.  His range of motion was determined to be within functional limitation, and he had good balance.  The therapist opined that the Veteran was able to demonstrate a steady gait with the aid of a single-point cane and rollator walker.

In June 2008, the Veteran reported 7 to 10 out of 10 pain that radiates down the left leg.  Examination revealed an antalgic gait and use of a cane in the right hand with prominent lean to the right.  The Veteran had difficulty walking on his toes and heels.  He had end-range restriction with axial rotation flexion and extension, and pain with flexion, extension, side bending, and rotation.  He had no muscle atrophy, but had positive straight leg tests bilaterally, 4+ out of 5 strength in the left lower extremity, 5 out of 5 strength in the right lower extremity, and reduced reflexes in the knees and ankles bilaterally.  He was assessed with a left sacroiliac nerve root impingement causing radiculopathy.

In February 2009, the Veteran had flexion measured as "fingertips to knees" and extension measured as "neutral."  The Veteran continued to report chronic lower back pain with occasional radicular symptoms into the left lower extremity.  The radicular symptoms were not reproduced during the evaluation, and no true nerve root signs were observed.   In March 2009, the Veteran reported that his pain begins in the low back and radiates down the entire left leg to the ankle.  He further reported that the pain is exacerbated by walking or prolonged sitting and that, when he walks, his left leg becomes weak and gives way.  He also indicated that he has reduced sensation in his foot.  The Veteran underwent a nerve conduction study and electromyography, which revealed "an abnormal study with electrodiagnostic evidence of mild left S1 radiculopathy.  There is no evidence of polyneuropathy."

In April 2009, the Veteran was assessed as having likely neuropathy secondary to diabetes.  However, he also had radicular symptoms, and antalgic gait without foot drop, decreased sensation to pinprick at the left dorsum foot and bilateral toes, and decreased sensation to light touch and pinprick on the anterior aspect of the right leg.  He had 5 out 5 strength in the bilateral lower extremities and 1+ deep tendon reflexes bilaterally.  In May 2009, the Veteran had an antalgic gait with normal heel-to-shin testing.  He had intact sensation to touch, pinprick, and proprioception throughout except at the left lateral leg and foot where he had decreased sensation to pinprick.  He had 5 out of 5 strength in the bilateral lower extremities, no clonus, normal Babinski testing, and 1+ deep tendon reflexes at the knees bilaterally.

In September 2009, the Veteran was observed to walk with a limp using a cane.  He was able to sit and stand without falling or difficulty other than the aforementioned limp.  He reported 8 out of 10 pain.  In October 2009, the Veteran reported no change in strength or sensation, but did report mild joint pain and stiffness in the extremities.  He denied paralysis.  On examination, he had 2+ pedal pulses bilaterally without edema, cyanosis, or clubbing.  He had an unsteady gait and used a cane for ambulation.  In May 2010, he was seen for unstable angina.  During that visit, the Veteran was noted as having no focal neurological deficits.

The Veteran was provided a VA examination in June 2011 in relation to his lumbar spine disability.  At the examination, the Veteran reported that limited ability to walk due to his spine condition.  He estimated that, on average, he can walk one half mile and that it takes 30 minutes to do so.  He further reported that he experiences falls due to the spine condition, and has symptoms of stiffness, fatigue, spasms, and decreased motion.  However, he denied paresthesia and numbness.  He described his pain as moderate, constant, and located in the low back.  The pain is exacerbated by physical activity and stress and is relieved by oxycodone.  He experiences flare-ups in his low back symptoms, during which he has pain and weakness.  He denied ever being hospitalized or having surgery for the low back disability, and denied being incapacitated by the condition in the previous 12 months.  Examination of the Veteran revealed no evidence of radiating pain on movement, no muscle spasm, no tenderness, no guarding of movement, no weakness, and no atrophy.  The Veteran had normal muscle tone and musculature.  He had negative straight leg testing bilaterally.  His posture was within normal limits, but he had an antalgic gait and required a cane due to unsteady walking.  There was no ankylosis of the thoracolumbar spine.

Upon range-of-motion testing at the June 2011 VA examination, the Veteran had flexion to 60 degrees with pain noted at 45 degrees, extension to 20 degrees with pain noted at 10 degrees, right lateral flexion to 20 degrees with pain noted at 20 degrees, left lateral flexion to 20 degrees with pain noted at 20 degrees, right rotation to 20 degrees with pain noted at 20 degrees, and left rotation to 20 degrees with pain noted at 20 degrees.  The Veteran had no change in range of motion of the thoracolumbar spine upon repetitive-use testing.  The examiner opined that the joint function of the spine is not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Neurological examination of the spine revealed no sensory deficits of the lumbar spine or sacral spine in pinprick and feather testing.  The Veteran had no motor weakness, and had 2+ reflexes in the bilateral lower extremities.  The examiner opined that there were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  The examiner further opined that the Veteran's lumbar spine disability results in functional limitations of no lifting over 5 pounds from floor to waist, and sustained standing limited to no more than 30 minutes.

In November 2011, the Veteran was observed to use a single-point cane for ambulation.  In August 2012, he was issued a walker with seat for ambulation.  In March 2013, the Veteran reported 10 out of 10 back pain "all over" that did not radiate and was aggravated with cold weather.

The Veteran was provided a VA thoracolumbar spine conditions examination in April 2014.  At the examination, the Veteran reported flare-ups in his low back symptoms during which he is "unable to move at all."  The Veteran reported regular use of a cane for back pain.  The Veteran was able to sit through the interview portion of the examination and to move onto and off of the examination table without assistance.  Upon examination, the Veteran had a slow gait, presumably due to pain.  He had 3 out of 5 strength in hip flexion bilaterally; 4 out of 5 strength in knee extension bilaterally; and 5 out of 5 strength in ankle plantar flexion, ankle dorsiflexion, and great toe extension bilaterally.  He had no muscle atrophy.  His deep tendon reflexes were 1+ at the knees bilaterally.  He had normal sensory examinations and negative straight leg raising tests bilaterally.  The examiner found that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  In addition, the symmetrical decreased in deep tendon reflexes and strength is not indicative of or caused by an intervertebral disc syndrome or a radiculopathy.  The Veteran also did not have any other neurologic abnormalities.  The examiner further found that the Veteran does not have intervertebral disc syndrome of the thoracolumbar spine.

Upon range-of-motion testing at the April 2014 VA examination, the Veteran had flexion to 45 degrees with pain noted at 45 degrees, extension to 15 degrees with pain noted at 15 degrees, right lateral flexion to 25 degrees with objective evidence of pain beginning at 20 degrees, left lateral flexion to 25 degrees with objective evidence of pain beginning at 25 degrees, right lateral rotation to 20 degrees with objective evidence of pain beginning at 20 degrees, and left lateral rotation to 20 degrees with objective evidence of pain beginning at 20 degrees.  Following repetitive-use testing, the Veteran had flexion to 45 degrees, right lateral flexion to 20 degrees, left lateral flexion to 25 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees.  The Veteran was unable to perform repetitive-use testing for extension due to pain.  The examiner opined that the Veteran experiences additional functional loss in the form of less movement than normal and pain on movement following repetitive use.  In addition, increased symptoms on use over time and during flare-ups result in additional functional loss of, approximately, an additional 0 degrees of flexion, 15 degrees of extension, 5 degrees of right lateral flexion, 0 degrees of left lateral flexion, 0 degrees of right lateral rotation, and 0 degrees of left lateral rotation.

In July 2014, the Veteran complained of increased pain after a fall.  The impressions included "severe lumbar radiculopathy."  An X-Ray of the Veteran's lumbar spine obtained the following day showed spondylitic changes similar to appearance in previous X-Rays with no acute boney abnormality.  In September 2014, the Veteran had weakness in the lower extremities.  In March 2015, the Veteran complained of stabbing back pain and burning pain in the bilateral anterior hip region with pins and needles sensation.  The Veteran had dorsal foot paresthesia bilaterally.

The Veteran was provided another VA thoracolumbar spine conditions examination in April 2015.  At the examination, the Veteran reported flare-ups in his low back symptoms consisting of "moments I can't move, the pain is a 2,000 on a scale of 1 to 10.  I can't do nothing at those times."  The Veteran reported that the flare-ups occur three to four times per week and last from a few hours to a few days.  During the flare-ups, moving around will make the pain worse and high doses of pain medications will improve the pain.  The Veteran reported that his pain interferes with standing, sleeping, and walking.  The Veteran further reported occasional use of a wheelchair and regular use of a cane and walker for ambulation due to lower back pain.  Upon examination, the Veteran had no muscle spasm or guarding.  He had localized tenderness that did not result in abnormal gait or abnormal spinal contour.  He had 5 out of 5 strength on all muscle strength tests and exhibited no muscle atrophy.  He had 1+ reflex in the left knee and absent reflex in the right knee.  He had normal sensation in the bilateral anterior thighs, but decreased sensation in the bilateral thighs/knees, lower legs/ankles, and feet/toes.  He had negative straight leg tests bilaterally.  Sensory testing revealed involvement of the sciatic nerve on the left with severe intermittent pain and mild numbness on the left.  The examiner opined that the radiculopathy was mild in severity.  The examiner further found that the Veteran has intervertebral disc syndrome of the thoracolumbar spine that has not resulted in acute signs and symptoms requiring bed rest prescribed by a physician and treatment by a physician in the prior 12 months.  As to the functional impact of the lumbar spine disability, the Veteran reported that he must get up and move around every 10 minutes or so after sitting to avoid worsening pain.  The Veteran also reported needing assistance putting on his shoes and socks.

Upon range-of-motion testing at the April 2015 VA examination, the Veteran had flexion to 40 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees.  The Veteran exhibited pain during all range-of-motion tests.  Following repetitive-use testing, the Veteran had flexion to 30 degrees, extension to 5 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees.  The examiner opined that she could not say whether the Veteran's pain, weakness, fatigability, or incoordination significantly limits functional ability with use over time because the Veteran was not examined immediately after repetitive use over time.  The examiner further opined that she could not say whether the Veteran's pain, weakness, fatigability, or incoordination significantly limits functional ability with flare-ups because the Veteran was not being examined during a flare-up, and the examiner did not witness his condition during a flare-up.

In May 2015, a spine X-Ray showed mild degenerative disease, stable in appearance since the July 2014 X-Ray.  In August 2015, the Veteran reported increased pain due to a fall from standing.  He also reported using his rollator rather than a wheelchair due to pain in his shoulders.

Analysis - Increased Rating for Degenerative Disc Disease of the Lumbar Spine

Prior to April 29, 2015, the date of the April 2015 VA thoracolumbar spine conditions examination, the Veteran's service-connected lumbar spine disability was manifested painful flexion that, at its most severe, was limited to 45 degrees.  In addition, there is no indication in the record that the Veteran had ankylosis of any portion of the spine prior to April 29, 2015.  Under Diagnostic Code 5237, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  A higher rating of 40 percent rating is assigned for limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, and higher ratings of 50 percent and 100 percent require that there be ankylosis of the spine.  Thus, the range-of-motion measurements taken prior to April 29, 2015, are consistent with a rating of 20 percent, and no higher.

The Board has considered whether the Veteran was entitled to a higher rating prior to April 29, 2015, under the criteria set forth in DeLuca.  The June 2011 VA examiner found that, following repeated-use testing, the Veteran did not have additional functional loss due to pain, fatigability, incoordination, pain on movement, or weakness.  The April 2014 VA examiner found that the Veteran had additional loss of motion in extension and right lateral flexion, but not in flexion, following repetitive-use testing.  Thus, although the Veteran experiences pain with motion and weakness, such pain and weakness have not manifested to a degree that more nearly approximates the criteria for a higher disability rating under Diagnostic Code 5237.  See DeLuca, 8 Vet. App. 202.  The Board finds that the Veteran's complaints of pain prior to April 29, 2015, did not impair the Veteran's functioning to the degree required to more closely approximate a higher rating for the service-connected lumbosacral degenerative disc disease.  See Mitchell, 25 Vet. App. 32.

The Board acknowledges that the Veteran has reported that he experiences flare-ups in his back symptoms.  The Veteran is competent to report increases in pain and other symptoms that are readily observable through the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds there is nothing in the record to impugn the Veteran's credibility on the issue.  However, the Veteran is not competent to opine as to whether his symptoms, to include those he experiences during flare-ups, more closely approximate the criteria for a higher disability rating as doing so requires medical knowledge and expertise as well as an understanding of medical testing that the Veteran has not been shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007).  Therefore, the Veteran's statements are not accepted as probative in showing that the Veteran's flare-ups entitle him to a higher disability rating.

To determine whether the Veteran's flare-ups in symptoms entitle him to a higher disability rating, the Board turns to the competent opinion evidence of record.  In this case, the April 2014 VA examiner opined that, during flare-ups, the Veteran would have additional loss of motion in extension and right lateral flexion, but not in flexion.  Thus, although the Veteran experiences pain and additional loss in motion during flare-ups, such symptoms have not manifested to a degree that more nearly approximates the criteria for a higher disability rating under Diagnostic Code 5237.  The Board therefore finds that the Veteran's pain and additional loss in motion during flare-ups prior to April 29, 2015, did not impair the Veteran's functioning to the degree required to more closely approximate a higher rating for the service-connected lumbosacral degenerative disc disease.  See Mitchell, 25 Vet. App. 32.

The Board therefore finds that the criteria for a rating in excess of 20 percent prior to April 29, 2015, under Diagnostic Code 5237 have not been met.  As the preponderance of the evidence is against the assignment of a higher rating for that period, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.

However, the Board finds that a higher rating of 40 percent, and no higher, is warranted from April 29, 2015, the date of the April 2015 VA examination.  Specifically, at that examination, the Veteran had initial forward flexion to 40 degrees.  However, following repetitive-use testing, the Veteran had forward flexion only to 30 degrees.  Under Diagnostic Code 5237, a rating of 40 percent is warranted for forward flexion limited to 30 degrees or less.  The April 2015 VA examination shows that the Veteran experiences additional functional loss upon repetitive use over time such that the disability manifests to a severity more closely approximating the 40 percent rating criteria.  Therefore, the Board finds that, from April 29, 2015, the date the evidence of record shows that the Veteran first exhibited forward flexion limited to 30 degrees following repetitive use, the Veteran was entitled to a disability rating of 40 percent under Diagnostic Code 5237.  See DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32.  The Board further finds that the Veteran was not entitled to a rating in excess of 40 percent under Diagnostic Code 5237 from April 29, 2015, because he did not exhibit ankylosis of the spine, as required for a 50 percent or 100 percent rating under that diagnostic code.  Therefore, to the extent the Veteran seeks a disability rating in excess of 40 percent under Diagnostic Code 5237 from April 29, 2015, the preponderance of the evidence is against the assignment of a higher rating for that period, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.

The Board has considered whether the Veteran is entitled to a higher rating under Diagnostic Code 5243.  The June 2011 VA examiner opined that there were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  The April 2014 VA examiner opined that the Veteran does not have intervertebral disc syndrome of the thoracolumbar spine.  The April 2015 VA examiner opined that the Veteran has intervertebral disc syndrome of the thoracolumbar spine, but that it had not resulted in acute signs and symptoms requiring bed rest prescribed by a physician and treatment by a physician in the prior 12 months.  Upon careful review of the record, including the VA examiners' opinions, the Board finds that the evidence shows that the Veteran may have intervertebral disc syndrome, but it does not show that the Veteran has experienced any incapacitating episodes due to intervertebral disc syndrome, as defined in 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1), at any time during the rating period.  Therefore, the Veteran was not entitled to a higher rating under DC 5243 at any time during the appeal period.

The Board has further considered whether the Veteran is entitled to a separate rating for objective neurologic abnormalities under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1).  As discussed above, a nerve conduction study and electromyography conducted in February 2009 revealed "an abnormal study with electrodiagnostic evidence of mild left S1 radiculopathy."  The Veteran has demonstrated diminished sensory function of the left lower extremity that has been attributed to the left radiculopathy.  The April 2015 VA examiner opined that the Veteran has mild incomplete paralysis of the sciatic nerve.  The Board accepts the April 2015 VA examiner's opinion because it is supported by the evidence of record and was provided based on the examiner's expertise as a physician.  In addition, the April 2015 VA examiner's opinion is consistent with the description of "mild" incomplete paralysis found in M21-1, Part III, Subpart iv, Chapter 4, Section G, Subsection 4, Paragraph b.  The Veteran's left radiculopathy has not manifested in absence of sensation, which would fall under the description of "moderate" incomplete paralysis found in the M21-1.  Therefore, the record does not show that the Veteran had moderate complete paralysis of the sciatic nerve during the rating period.  A review of the record suggests that the condition has been present throughout the rating period.  As such, the Board finds that the Veteran was entitled to a separate disability rating of 10 percent under 38 C.F.R. § 4.124a, Diagnostic Code 8520, for the left radiculopathy associated with the service-connected lumbar spine disability for the entire rating period.

The Board observes that the Veteran has exhibited left lower extremity symptoms of weakness and diminished reflexes during the appeal period.  The M21-1 includes such symptoms under its general description of "severe" incomplete paralysis.  However, the April 2014 VA examiner opined that those symptoms are not indicative of or caused by radiculopathy.  The Board accepts the April 2014 VA examiner's opinion in this regard because the opinion is based on an in-person examination of the Veteran and on the examiner's expertise as a physician.  As such, the Board finds that the weakness and diminished reflexes are not manifestations of the left radiculopathy associated with the service-connected lumbar spine disability.  Therefore, the Veteran's service-connected lumbar spine disease did not manifest in severe incomplete paralysis of the sciatic nerve at any time during the appeal period.

The Board further observes that the Veteran has exhibited diminished sensation, weakness, and diminished reflexes in the lower right extremity during the rating period.  However, the Veteran does not have a confirmed diagnosis of radiculopathy or other neurological abnormality of the right lower extremity associated with the service-connected lumbar spine disability.  As such, the Board finds that the record does not show he was not entitled to a separate disability rating for a neurological abnormality of the right lower extremity at any time during the rating period.

In summary, the Board finds that the evidence of record shows that the Veteran was entitled to a 20 percent rating, and no higher, prior to April 29, 2015, based on limited motion of the thoracolumbar spine under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  From April 29, 2015, the Veteran was entitled to an increased rating of 40 percent, and no higher, based on limited motion of the thoracolumbar spine under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  In addition, throughout the appeal period, the Veteran was entitled to a separate 10 percent rating, and no higher, based on mild incomplete paralysis of the sciatic nerve associated with the service-connected lumbar spine disability under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  To the extent the Veteran seeks disability ratings higher than or in addition to those provided herein, the Board finds that the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis.  Ordinarily, the Schedule will apply unless there are exceptional or unusual factors which would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  The Veteran has reported or been objectively tested as having symptoms related to his service-connected lumbar spine disability of pain, limited motion, and diminished sensation in left lower extremity.  A comparison between the level of severity and symptomatology of the Veteran's service-connected lumbar spine disability with the established criteria found in the Schedule for the disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the relevant rating criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,454, 51,455 (August 27, 2003) (Supplementary Information).  The rating criteria for the Veteran's left radiculopathy expressly contemplate the Veteran's neurological symptoms of diminished sensation.  Furthermore, the Schedule provides for higher and/or additional disability ratings for more severe symptoms, but the record does not demonstrate that the Veteran is entitled to such higher or additional ratings.

The Board acknowledges that the Veteran's disability has an impact on employment.  The Veteran has indicated, and the competent medical opinion evidence of record confirms, that the disability affects his ability to sit, stand, walk, and perform other work and work-like tasks, to include certain activities of daily living.  However, the symptoms experienced by the Veteran are not considered to be exceptional or unusual and, as stated above, are taken into account by his current schedular rating.  Therefore, referral for extra-schedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider, 11 Vet. App. 181, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to service connection for obesity is denied.

Entitlement to service connection for elevated cholesterol is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for posttraumatic stress disorder is denied.

Entitlement to a disability rating in excess of 20 percent prior to April 29, 2015, for degenerative disc disease of the lumbar spine is denied.

Entitlement to a disability rating of 40 percent, and no higher, from April 29, 2015, for degenerative disc disease of the lumbar spine is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability rating of 10 percent, and no higher, for left radiculopathy associated with the service-connected degenerative disc disease of the lumbar spine is granted, subject to controlling regulations applicable to the payment of monetary benefits.



REMAND

The medical evidence of record shows that the Veteran has been diagnosed with acquired psychiatric disabilities other than PTSD, to include depressive disorder.  The VA treatment records indicate that the Veteran's depressive disorder may be secondary, at least in part, to his service-connected lumbar spine disability.

The Veteran was afforded a VA PTSD examination in October 2013.  At the examination, the Veteran endorsed psychiatric symptoms of nightmares, difficulty sleeping, hypervigilance, and paranoia.  The examiner found insufficient evidence in the examination to diagnose PTSD or any other psychiatric disability.  Although the October 2013 VA PTSD examiner indicated that he reviewed the claims file prior to examining the Veteran, the examination report does not reflect consideration of all evidence of record.  Specifically, the examiner found no evidence on examination of a psychiatric disability, but did not address the psychiatric diagnoses of record or the evidence indicating that the Veteran's diagnosed depressive disorder may be secondary to his service-connected lumbar spine disability.  Because the October 2013 VA PTSD examination report does not reflect consideration of the psychiatric disabilities diagnosed in the medical evidence of record and does not include an opinion as to whether it is at least as likely as not that those disabilities are etiologically related to the Veteran's service, to include as secondary to the service-connected lumbar spine disability, the Board finds that the examination is inadequate for decision-making purposes, and that the matter must therefore be remanded so that an adequate VA opinion may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

As to the issue of entitlement to a TDIU, the Board finds that the outcome of the Veteran's service connection claim that is remanded herein could have a significant impact on his TDIU claim.  As such, the TDIU issue is inextricably intertwined with the other issue herein remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the Board finds that the service connection claim must be adjudicated by the AOJ prior to appellate consideration of entitlement to a TDIU.

The Board further observes that the Veteran currently does not meet the percentage requirements for a TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, a TDIU may also be granted on an extraschedular basis.  See 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the record and a copy of this Remand to the examiner who conducted the October 2013 VA PTSD examination or, if that examiner is not available, to a similarly qualified VA physician for an addendum to the October 2013 VA PTSD opinion.  After a complete review of the record, the examiner should respond to the following:

a.  Is it at least as likely as not (50 percent probability or greater) that any psychiatric disability other than PTSD diagnosed in the evidence of record, during or in proximity to the claim period, had its onset during the Veteran's active service, or was caused by or is otherwise etiologically related to his active service?

b.  If not, is it at least as likely as not (50 percent probability or greater) that any psychiatric disability other than PTSD is proximately due to or the result of the Veteran's service-connected disabilities, specifically to include the service-connected lumbar spine disability?

c.  If not, is it at least as likely as not (50 percent probability or greater) that any psychiatric disability other than PTSD is aggravated by the Veteran's service-connected disabilities, specifically to include the service-connected lumbar spine disability?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The examiner must note that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation and will result in a further remand by the Board.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether the benefits sought may be granted.  In so doing, determine whether a TDIU may be granted, to include, if warranted, referral of the matter of whether a TDIU should be awarded on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), to the Director of the Compensation and Pension Service.  If any benefit sought remains denied, furnish the Veteran and his representative with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


